Order entered April 17, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00248-CV

                          CONNIE MARIE MACINNES, Appellant

                                                V.

                            DEBORAH BUTTS, ET AL., Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC1203784I

                                            ORDER
       In a letter dated March 5, 2014, the Court referred appellant’s affidavit of indigence to

the trial court. A contest to the affidavit was timely filed on Monday, March 17, 2014. By

March 27, 2014, either a hearing had to be conducted or an order had to be signed extending the

date of the hearing for up to twenty days. See TEX. R. APP. P. 20.1(i)(2) & (3). The Court

received a letter from the Dallas County District Clerk informing us that the hearing on the

contest is scheduled for April 24, 2014. Because the trial court failed to sign an order sustaining

the contest within the time set for a hearing, the affidavit’s allegations are deemed true and

appellant is allowed to proceed with the appeal without advance payment of costs. See TEX. R.

APP. P. 20.1(i)(4).
       The reporter’s record is past due. Accordingly, we ORDER Sheretta Martin, Official

Court Reporter for the 162nd Judicial District Court of Dallas County, Texas, to file, on or

before MAY 1, 2014, either: (1) the reporter’s record; (2) written verification that no hearings

were recorded; or (3) written verification that appellant has not requested the record. We notify

appellant that if we receive verification of no request, we will order the appeal submitted without

the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Sheretta Martin and by first-class mail to all parties.

                                                      /s/     ADA BROWN
                                                              JUSTICE